DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s)  have been considered but are moot in view of new ground of rejection because of newly added limitations into currently amended claims. Response to the amendment is as below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (US 2011/0013087) (hereafter House) in view of Forouhar et al. (US2018/0137364) (hereafter Forouhar).
Regarding claims 1, 8 and 15, House discloses a dynamic fabricator system comprising: 
one or more processors (paragraphs [0076] and [0077]); and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors ( [0076], [0077], ) to:  receive a video (see, see, paragraphs [0017], analysis gathered from video, paragraphs [0018], [0019]), wherein said video comprises a set of relevant objects (see, paragraph [0017],  paragraph [0018], Object tracking systems record the position and movement of players and ball/puck around the playing surface.  Common approaches involve mounting cameras or other sensing devices at various locations in the venue 100, and deriving statistical information using computing elements 112. [0025], video clips, paragraph [0026], Broadcast footage may be analyzed by a video tracking system to extract the basic play sequences of the game.  The video source may be recorded with time codes or time stamps referencing to a global/wall clock which may later be used for the game analysis to align sampled data with referenced video frame, paragraph [0032]); recognize said relevant objects (see, abstract, visualization plays in sporting events, see, Fig. 1, the automated data analysis, 112, paragraphs, [0018], [0026], [0032], Two and three dimensional measurements may be obtained from analysis of sporting event objects.  For example, a basketball trajectory may be analyzed in conjunction with information derived regarding the shooter and the defender covering the shooter.  Object tracking  Paragraph [0177], In a further embodiment the synchronized event profile data displayed by the user interface includes a graphical or textual overlay over the displayed video media. In a further embodiment the graphical or textual overlay over the displayed video media includes quantitative, qualitative, statistical, strategic and/or kinematic information. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Forouhar and House, as a whole, so as to generating new media having correlation diagrams from the video for further analysis, the motivation is to provide enhanced sports analytics.
 	Regarding claims 2, 9 and 16, House further discloses a dynamic fabricator system wherein the new media further comprises a set of diagrams indicating the movements of the set of relevant objects (see, [0044] a synchronization mechanism may relate sampled object data points over time with a frame sampled video in a continuous handshaking scheme.  This handshaking technique may cause these two sources to be synchronized with a switching master/slave configuration.  The sampled object data points and the video frames may have initial alignment references where pre-adjustments to synchronization mechanism may be possible.  The video window 402 and as well the animated view 424 may act like master and/or slave, synchronizing components to one another depending on the value of the content to be presented within these views.  In a scenario, since the 
 	Regarding claims 3, 10 and 17, House further discloses a dynamic fabricator system, further comprising: compile a set of created new media (see, paragraph [0019], compiling data and video data, Fig. 6, see, paragraph [0019], video sequences containing multiple plays, [0020], breaking down play into a series of athletic actions, [0022], play sequences include a window of time surrounding one or more events or plays); recognize different movements of the set of relevant objects (see, paragraph [0020], tracking the events or video information); and compile the different movements into a compiled media (see, paragraph [0018], [0018] Object tracking systems record the position and movement of players and ball/puck around the playing surface.  Common approaches involve mounting cameras or other sensing devices at various locations in the venue 100, and deriving statistical information using computing elements 112.  According to an embodiment, tracking information may be derived directly from broadcast video, which may be combined with an on-site sensor system.   [0019], compiling data and video data), wherein compiled media (see, paragraph [0026], movements, paragraph [0040], [0050]). But, the House does not explicitly disclose displays predicted movements in one or more simulations that are independent of the progression of said video. 	However, in same field of endeavor, However, in same field of endeavor, paragraph [0049], Once the coordinates corresponding to the sporting activity/event are obtained by the object tracking technology, the data can be stored locally until completion of the sports function, transmitted periodically at pre-specified time or transmitted in real time to a remote server for subsequent processing and analysis. See, furthermore, paragraph [0064], object locations can be analyzed in conjunction with other independent datasets. For example, textual play-by-play data, which is generated during a game or other sporting activity by  In a further embodiment the synchronized event profile data displayed by the user interface includes a graphical or textual overlay over the displayed video media. In a further embodiment the graphical or textual overlay over the displayed video media includes quantitative, qualitative, statistical, strategic and/or kinematic information. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Forouhar and House, as a whole, so as to display the generated new media having correlation diagrams from the video, the motivation is to provide enhanced sports analytics.
 	Regarding claims 4, 11 and 18, House further discloses a dynamic fabricator system, wherein the video is a sports play (see, paragraphs [0017]- [0019]).
 	Regarding claims 5, 12 and 19, House further discloses a dynamic fabricator system wherein the set of recognized objects comprises players and a ball (see, Fig. 3, the trajectory of the balls, , 306, paragraphs [0018], [0026], detection of player activity related positioning of a play maneuver such as pick to create space for a player and pass or dribble to get the ball in position for a shot, [0037], animated view of changing player position, [0038], animation corresponding to selected play, [0047]).
 	Regarding claims 6, 13 and 20, House further discloses a dynamic fabricator system wherein the set of recognized objects comprises field markers (see, paragraph [0022], [0023], graphic of the field 226 to show resulting locations of hit balls, paragraph [0040]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 



/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/18/2022